



Exhibit 10.1


November 30, 2018


Mr. Robert Iger
Chief Executive Officer and Chairman
The Walt Disney Company
500 S. Buena Vista Avenue
Burbank, CA


Amendment to Amended and Restated Employment Agreement
Dated as of October 6, 2011, as amended


This letter amends your Amended and Restated Employment Agreement, dated October
6, 2011, as amended by letters dated July 1, 2013, October 2, 2014, March 22,
2017 and December 13, 2017 (as amended, the “Agreement”), to modify the
performance conditions applicable to certain performance stock unit awards in
the manner specified below.
1. The terms and conditions of the Extension PSUs as originally set forth in
Section 5 of the letter dated December 13, 2017 shall be as set forth in the
attached Performance-Based Stock Unit Award Agreement, dated as of December 13,
2017 and as amended and restated as of the date hereof (the “Restated 2017 Award
Agreement”).
2. As to any annual performance stock unit awards to be issued in accordance
with Section 3 of the letter dated December 13, 2017 at or following the
Transaction Closing Date, notwithstanding the provisions of Sections 3(c)(ii)(A)
and 3(c)(ii)(E) of the Agreement, if the Total Shareholder Return (as such term
is defined in the Restated 2017 Award Agreement) of the Company with respect to
the applicable performance period is negative, not more that 100% of the units
subject to such award shall be earned and payable.
3. Except as specified above, the Agreement shall otherwise continue in
accordance with its terms and, in the event of any conflict between the terms
contained




















--------------------------------------------------------------------------------




herein and the Agreement, the terms contained herein shall govern. Defined terms
used, but not defined, in this letter have the meanings ascribed thereto in the
Agreement.


If you agree that the foregoing sets forth our full understanding regarding the
amendment of the Agreement, please evidence your agreement and acceptance by
counter-signing two copies of this letter where indicated below, returning one
executed copy to me.


THE WALT DISNEY COMPANY


/s/ Alan N. Braverman
 By: Alan N. Braverman
Senior Executive Vice President,
General Counsel and Secretary




AGREED AND ACEPTED:


/s/ Robert A. Iger
Robert A. Iger


Dated: November 30, 2018




2